Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Richard Lee Percivill, Jr., Appellant                Appeal from the 124th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 48,441-
No. 06-19-00185-CR         v.                        B). Memorandum Opinion delivered by
                                                     Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                         Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. We modify the trial court’s judgment by deleting the assessment of
$425.00 for attorney fees and by changing the time payment fee from $25.00 to $2.50. We
affirm the judgment, as modified.
       We note that the appellant, Richard Lee Percivill, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 9, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk